UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments. PERKINS DISCOVERY FUND SCHEDULE OF INVESTMENTS at December 31, 2010 (Unaudited) Shares Value COMMON STOCKS: 87.8% Administrative Services: 1.2% RCM Technologies, Inc. * $ Ambulatory Health Care Services: 6.5% MEDTOX Scientific, Inc. * NovaMed, Inc. * RadNet, Inc. * U.S. Physical Therapy, Inc. * Amusement, Gaming & Entertainment: 0.6% Lakes Entertainment, Inc. * Chemical Manufacturing: 2.5% AVI BioPharma, Inc. * Dyadic International, Inc.* Oculus Innovative Sciences, Inc. * Computer & Electronic Manufacturing: 5.1% Compellent Technologies, Inc. * Conexant Systems, Inc. * iCAD, Inc. * Computer Systems Design Services: 15.3% Computer Task Group, Inc. * Ebix, Inc. * NetScout Systems, Inc. * Wireless Ronin Technologies, Inc. * Diversified Financial Services: 0.3% Swordfish Financial, Inc. * Electrical Equipment: 1.3% Coleman Cable, Inc. * Food Manufacturing: 4.8% Diamond Foods, Inc. Inventure Foods, Inc. * Food Services: 3.9% California Pizza Kitchen, Inc. * Famous Dave's of America, Inc. * Granite City Food & Brewery Ltd. * Healthcare Manufacturing: 8.8% CardioGenesis Corp. * Cardiovascular Systems, Inc. * EDAP TMSSA - ADR * Span-America Medical Systems, Inc. Synergetics USA, Inc. * Uroplasty, Inc. * Insurance Carriers: 1.2% Life Partners Holdings, Inc. Internet Services: 1.5% PFSweb, Inc. * Mining: 1.6% USEC, Inc. * Oil & Gas: 4.8% Abraxas Petroleum Corp. * Voyager Oil & Gas, Inc. * Printing Services: 1.3% InnerWorkings, Inc. * Professional, Scientific & Technical Services: 16.5% Insignia Systems, Inc. * IntegraMed America, Inc. * Metropolitan Health Networks, Inc. * Retailers: 5.1% ADDvantage Technologies Group, Inc. * Appliance Recycling Centers of America, Inc. * U.S. Auto Parts Network, Inc. * Software Services: 2.4% ePlus, Inc. * Telecommunications: 0.5% Broadcast International, Inc. * Toys & Games: 1.9% Summer Infant, Inc. * Wholesalers: 0.7% Animal Health International, Inc. * TOTAL COMMON STOCKS (Cost $12,418,020) SHORT-TERM INVESTMENTS: 12.1% Money Market Funds: 12.1% Fidelity Money Market Portfolio - Select Class, 0.164% ^ Invesco Liquid Assets Portfolio - Institutional Class, 0.195% ^ Invesco Short-Term Prime Portfolio - Institutional Class, 0.159% ^ TOTAL SHORT-TERM INVESTMENTS (Cost $2,415,084) TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $14,833,104) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depository Receipt ^ 7-day yield as of December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Perkins Discovery Fund Summary of Fair Value Exposure at December 31, 2010 (Unaudited) Perkins Discovery Fund, (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 -Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing theasset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2010: Description Level 1 Level 2 Level 3 Total Common Stocks ^ $- $- Short-Term Investments ^ - - Total Investments in Securities $- $- ^ See Schedule of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title) /s/ Eric Falkeis Eric Falkeis, President DateFebruary 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Eric Falkeis Eric Falkeis, President Date February 23, 2011 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer DateFebruary 21, 2011 * Print the name and title of each signing officer under his or her signature.
